TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00093-CV



                                         M. T., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


           FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
       NO. 17-0129-CPSC1, HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant M.T. appeals from the trial court’s order terminating her parental rights to

her two-year-old child. See Tex. Fam. Code § 161.001. Following a bench trial, the trial court

entered judgment finding by clear and convincing evidence that three statutory grounds existed for

terminating M.T.’s parental rights and that termination was in the child’s best interest. See id.

§ 161.001(b)(1)(D), (E), (O), (b)(2).

               Appellant’s court-appointed counsel has filed a brief concluding that the appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in

appeals from termination of parental rights because it “strikes an important balance between the

defendant’s constitutional right to counsel on appeal and counsel’s obligation not to prosecute

frivolous appeals” (citations omitted)). The brief meets the requirements of Anders by presenting
a professional evaluation of the record and demonstrating why there are no arguable grounds to be

advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

parental-termination case). Appellant’s counsel has certified to this Court that he has provided his

client with a copy of the Anders brief and information regarding how she may obtain a copy of the

record as well as her right to file a pro se brief. The Department of Family and Protective Services

has filed a response to the Anders brief, waiving its right to file an appellee’s brief unless requested

by this Court or as needed to respond to any pro se brief filed by appellant. To date, no pro se brief

has been filed.

                  We have conducted a full examination of all of the proceedings to determine whether

the appeal is wholly frivolous, as we must when presented with an Anders brief. See Penson v.

Ohio, 488 U.S. 75, 80 (1988). After reviewing the record and the Anders brief, we find nothing in

the record that would arguably support M.T.’s appeal. We agree with appellant’s counsel that the

appeal is frivolous and without merit. Accordingly, we affirm the trial court’s order terminating

the parental rights of M.T. We deny counsel’s motion to withdraw.1




       1
          The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing of
a petition for review.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam). Accordingly,
counsel’s obligations to M.T. have not yet been discharged. See id. If after consulting with counsel
appellant desires to file a petition for review, her counsel should timely file with the Texas Supreme
Court “a petition for review that satisfies the standards for an Anders brief.” See id.

                                                   2
                                                 ____________________________________

                                                 Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: April 23, 2019




                                             3